Judgment, Supreme Court, New York County (Harold B. *223Beeler, J.), entered April 13, 2005, awarding defendant the principal sum of $1,559,079.57 in past due rent, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered April 8 and 11, 2005, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The court properly dismissed the tenant’s complaint since the lease required arbitration of the dispute over defendant owner’s right to payments under an escalator clause in the lease. Contrary to plaintiff’s contention, the instant arbitration clause governing disputes as to “the amount” the tenant must pay as additional rent based on the owner’s operating expenses is broader than that in Matter of 100 William Co. v Aetna Ins. Co. (163 AD2d 170, 171 [1990], lv denied 76 NY2d 712 [1990]), which was limited to “the . . . proper manner to compute” the adjustment at issue. Concur—Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.